Citation Nr: 0838708	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-06 582A	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for chronic low 
back strain with degenerative disc disease, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In February 2007, his claims file was transferred 
to the St. Petersburg, Florida, RO.  That office certified 
the appeal to the Board.


FINDING OF FACT

In September 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

By a September 2008 communication, the appellant, through his 
authorized representative, withdrew the issues remaining on 
appeal.  The Board finds that the veteran's written statement 
indicating his intention to withdraw the appeal as to the 
remaining issues of entitlement to service connection for 
hypertension and an increased rating for chronic low back 
strain with degenerative disc disease satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Thus, the Board has no jurisdiction to review 
the issues.

Accordingly, the issues of entitlement to service connection 
for hypertension and an increased rating for chronic low back 
strain with degenerative disc disease are dismissed.


ORDER

The appeal concerning the issues of entitlement to service 
connection for hypertension and an evaluation in excess of 10 
percent disabling for chronic low back strain with 
degenerative disc disease are dismissed without prejudice.


		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


